Title: To George Washington from Major John Grizzage Frazer, 14 April 1776
From: Frazer, John Grizzage
To: Washington, George



Sir
Boston April 14th 1776:

I now enclose you a more particular Accot of the Vessels, left by the Enemy at Boston; also an Inventory of the Ordnance and Ordnance stores. I have not included those that are at the Castle-Island, because General Ward informs me, that the Province claim the whole of them. we have found within this week, Anchors and Cables, worth at least £3,000 Sterling. they weigh from 35 hundred weight, down to 500 Wtt (meaning the Anchors.) taken out in three or four fathom water, at low tide. I hope the Continental Congress, will allow us, salvage, upon these as well as other things, which we have secured. I have had only 12 Men employed constantly, in clearing the Docks &cc., which do not belong to the Army. On thursday last, the people at Cohassett observing a Brigg coming up the Bay, armed themselves, and mann’d three or four whale-boats, went off and found her to be a merchant-man, boarded and took her. she was from the West-Indies, laden with Rum & Sugar, Rum 300 Hhds, for General Howe’s army, which they expected to find here. On friday morning last, ran away from the Renown, ship of war now lying in Nantasket-Road, 8 british seamen, that belonged to her; who brought off the Cutter, & landed at Point-Shirley, and are now in this town. Commodore Manly’s crew, that he took in the last rich prize, are in close prison in this Town. Mr Jackson, Brush and 3 others, were examined by the

General Court, who were all committed to prison, Yesterday, Brush in Irons. I expect to settle all my Accots and finish all matters in my late Department this Week; and shall be much obliged to you, to give me leave to come to New York, to have a final settlement with Colo. Mifflin, and deliver up the Books &cc. Mr James Gray who did the Business in my department, before my appointment, has liv’d with me ever since, and think he is the most proper person to succeed me now, as he is very capable, and understands the nature of the business very well, and I hope your Excellency will be pleased to appoint him, which will infinitely oblige me, as he will be left entirely without business, when I give up the place, and he has been in the American Army as long as any in it. Colo: Mifflin knows him very well, and has very good opinion of him. Major Parke tells me he proposes to set out for New York on Wednesday next; if he does, he will leave a vast number of Accots unsettled, and other affairs unfinish’d—the General Court of this province, want some of the Barracks upon Winter Hill, to cover 1000 men which are to be raised immediately, and stationed at Noddles Island. I hope your Excellency & Lady had a pleasant Journey to New York—and am Sir your most Obedient Humble Servt

John G. Frazer

